CLOPTON, J.
— The charges requested by appellee assert the proposition that the party, affirming the discharge of an obligation for money by payment in something else, must show an agreement to take such other thing in payment. The correctness of the legal proposition is not controverted ; but it is insisted that the charges are abstract and misleading. Were this conceded, a charge given which asserts a correct proposition of law, though abstract or calculated to mislead by reason of its generality, is not a reversible error. But we do not consider the charges either abstract or misleading. If the plaintiff apprehended that the jury might construe them as excluding the sufficiency of an implied, agreement, explanatory charges should have been asked.
Wooten’s declarations to the witness, Sims, were admissible only for the purpose of impeachment. There is no error in limiting by instruction their effect to this purpose.
The charge requested by the defendant is objectionable, in that it selects a particular part of the evidence, and, disconnecting it from the other evidence, asks an instruction upon its effect. Such charge may be properly refused.
Affirmed.